Citation Nr: 1412730	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for heart disease, including as secondary to service-connected right leg amputation, and if so, whether service connection is warranted.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served honorably from February 1943 to November 1945, and was awarded the Purple Heart medal for his courage and sacrifice, losing his right leg in a bombing mission over Borneo in World War II when struck by enemy flack.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Cleveland, Ohio, on brokerage for the RO in St. Petersburg, Florida, which retains original jurisdiction.  

The Veteran testified before the undersigned at a February 2014 video conference hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is related to his active service.  

2. A November 2007 rating decision, of which the Veteran was notified in November 2007, denied the Veteran's service connection claim for heart disease.  The Veteran did not appeal this rating decision.  

3. Additional evidence received since the November 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's service connection claim for heart disease.   

4. The Veteran's heart disease is related to his service-connected right leg amputation.  

5. The Veteran's service-connected disabilities are of such a degree as to preclude substantially gainful employment.  

6. The schedular criteria are adequate to rate the Veteran's service-connected disabilities.    


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

2. The November 2007 rating decision, denying the Veteran's claim of entitlement to service connection for heart disease, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

3. New and material evidence has been submitted for the claim of entitlement to service connection for heart disease; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. The criteria for service connection for heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

5. The criteria for assignment of a total disability rating based on individual unemployability are met.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Hearing Loss

The Veteran asserts that he is entitled to service connection for bilateral hearing loss, as his noise exposure in service caused his current hearing loss.  For the reasons that follow, the Board finds service connection for hearing loss is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The medical evidence of record shows the Veteran has a current diagnosis of bilateral hearing loss.  The first element of his service connection claim is met.  

The evidence of record, including the Veteran's DD 214 form, his September 2011 statement regarding his in-service noise exposure and his February 2014 hearing testimony, shows the Veteran clearly experienced acoustic trauma in service.  His military occupational specialties of radio operator mechanic and machine gunner as well as his 9 missions flown in a B-24 bomber plane during combat operations in World War II clearly establish that the Veteran had very high levels of noise exposure in service.  In-service acoustic trauma is conceded and the second element of the Veteran's service connection claim is met.  

The Veteran was afforded a January 2010 VA examination in connection with his service connection claim.  On examination, the Veteran reported that he had noticed his bilateral hearing loss for about the past 10 years.  Importantly, the Veteran's statement does not reflect that his hearing loss had its onset in the past 10 years, but rather that he began to notice it during that time.  The Veteran denied occupational or recreational noise exposure following his military service.  The Board notes that while the evidence of record shows the Veteran worked for a railroad company for 37 years following service, his February 2014 hearing testimony clarified that he worked for the accounting department in an office and was not exposed to any railroad noise during his employment there.  

The VA examiner stated that she could not provide an opinion as to whether the Veteran's current hearing loss was at least as likely as not due to his in-service acoustic trauma without resort to mere speculation.  The examiner stated that the Veteran had significant bilateral hearing loss as well as reported significant in-service noise exposure.  However, the examiner stated, the status of the Veteran's hearing during service was unknown and therefore she was unable to determine whether the hearing loss was the result of the in-service noise exposure.  The examiner observed that the Veteran's service treatment records do not contain any audiological assessments, and that the Veteran reported noticing the hearing loss about 10 years ago.  

The Board will afford the Veteran the benefit of the doubt, and thus finds that the Veteran's bilateral hearing loss is a result of his in-service acoustic trauma.  The Board acknowledges that the Veteran's service treatment records are devoid of audiological tests.   However, such tests for service members participating in combat operations were likely not a priority during a world war.  The Board also notes that the mere absence of evidence in a veteran's service treatment records should not be relied upon by examiners to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board acknowledges the Veteran's report that he first noticed his hearing loss about 10 years prior to the VA examination, but as noted above, this does not mean the onset of bilateral hearing loss did not occur until that time and it is fact unclear when the Veteran's hearing loss began.  The evidence as to the nexus between the Veteran's hearing loss and his in-service noise exposure is in equipoise, and as such the Veteran prevails and the third element of his service connection claim is met.  

As the evidence of record regarding the Veteran's service connection claim for bilateral hearing loss is in equipoise, the benefit-of-the-doubt rule is for application and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Heart Disease

A. New and Material Evidence

The Veteran filed his claim for entitlement to service connection for heart disease, claimed as secondary to his service-connected right leg amputation, in March 2007.   The claim was denied in a November 2007 rating decision.  The Veteran did not appeal the November 2007 rating decision; therefore the decision is final.  38 U.S.C.A. §§ 7104, 7105. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.   38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to succeed on a claim for direct service connection, the Veteran must have a current disability.  The Veteran must also have had in-service incurrence or aggravation of a disease or injury, and there must be a causal relationship between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In order to succeed on a claim for secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.   See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran's service connection claim for heart disease was originally denied in November 2007 because there was no medical nexus evidence establishing a connection between the Veteran's service-connected right leg amputation and his current heart disease.  To reopen his claim, evidence must be received that tends to establish such a connection.  See 38 C.F.R. § 3.156(a).

The Veteran testified at his February 2014 Board hearing that he had been told by his treating physician that his heart disease was related to his right leg amputation.  As noted above, the credibility of this lay evidence is presumed.  See Justus, supra.  Furthermore, the Board notes that as a layperson, the Veteran is competent to provide this evidence as a report of a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's testimony did not exist at the time of the previous final denial, and therefore was not considered in deciding the Veteran's claim.  The testimony addresses the grounds for the denial of his claim.  It also raises a reasonable possibility of substantiating the claim.  Therefore, the Board concludes that reopening is warranted.  See Shade v. Shineki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).  

B. Service Connection

As noted above, service connection on a secondary basis requires a current disability, a service-connected disability, and evidence establishing a connection between the two.  See Wallin, supra.  

The medical evidence of record shows the Veteran has a current diagnosis of heart disease.  The first element of his secondary service connection claim is met.  

The evidence of record also shows the Veteran has been service connected for a right leg amputation since 1944 during combat in World War II.  The second element of his secondary service connection claim is met.  

The Veteran was afforded a January 2010 VA examination to evaluate his heart disease.  The examiner reported that the Veteran was diagnosed with coronary artery disease 12 years ago and also carried a diagnosis of ischemic cardiomyopathy.  The examiner opined that the Veteran's heart disease was not related to his right leg amputation.  The examiner's rationale for this opinion was that he found no objective data on review of the medical evidence of record establishing the amputation as the cause of his heart disease.  

The Board finds this opinion of little, if any at all, probative value, as it is based simply on a review of the medical evidence of record and does not draw at all on the examiner's expertise or knowledge as a physician.  Presumably the Veteran was afforded a VA examination on this issue precisely because there was no medical evidence of record regarding the relationship (one way or the other) between the Veteran's amputation and his heart disease, which is why an examination was obtained in the first instance.  

Simply stated, if there was medical evidence of record establishing the amputation as the cause of his heart disease a VA examination would not have been needed.  The fact that at the time of this examination there was no medical evidence of record establishing the amputation as the cause of his heart disease is not a basis to find there is no connection.  Therefore, the examiner's role was to formulate an opinion on the issue based not only on a review of the medical evidence of record, but also on his experience as a physician and his knowledge of the current epidemiological science in the area.  The examiner failed to furnish such a medical opinion.  

At his February 2014 Board hearing, the Veteran testified that he had been told by his treating physician years ago that his heart disease was related to his right leg amputation.  As noted above, as a layperson, the Veteran is competent to provide this evidence as a report of a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Board finds this evidence provided by the Veteran to be both competent and highly credible.  The Board notes the Veteran reported his physician told him of this relationship many years ago.  The medical evidence of record related to the Veteran's heart disease appears to date from 2000 at the earliest.  Therefore, medical records corroborating the Veteran's testimony may not be included in the evidence of record because they were created at an earlier date, and was not written.  The Board finds such a connection to be highly logical, even from a lay perspective, given the nature of the service connected disability.

Beyond the above, the Board has the critical issue of time to consider.  In normal circumstances a remand to the RO would be undertaken, but the Veteran in this case, a Veteran of World War II, is in his 90's and ill.  A remand would, in the unique circumstances of this case, be an effective denial.

Based on the total facts of this case, the Veteran's testimony as to what his treating physician told him about the relationship between his right leg amputation and his heart disease is competent and highly credible, and there is no other evidence of probative value related to this relationship of any real probative value.  Accordingly, the third element of the Veteran's secondary service connection claim is met, and the claim must be granted.  

III. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Veteran is currently service connected for a right leg amputation, rated as 40 percent disabling, and a left leg scar, rated as 0 percent disabling.  Thus, prior to issuance of this decision, the Veteran did not meet the minimum schedular requirements for TDIU. See 38 C.F.R. § 4.16(a).  However, the Board has granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and heart disease.  The medical evidence of record shows both these disabilities are of significant severity.  Thus the Veteran will be presumed to meet the minimum schedular requirements for TDIU once these two disabilities are assigned appropriate ratings.  Due to the circumstances of this case and the Veteran's advanced age, the Board wishes to address this issue without further delay for the Veteran.  As the Veteran is held to meet the minimum schedular requirements due to the above grants of service connection, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.
 
The Veteran has reported that the last date he worked full-time was March 15, 1988 and that this was the same date he became too disabled to work due to his service-connected disabilities.  The Veteran's long-time employer, CSX Railroad, submitted information showing the Veteran last worked there in 1987.  At the Veteran's February 2014 Board hearing, he testified that his service-connected right leg amputation affected his decision to retire early from CSX.  He testified that his right leg pain was often so debilitating that he was unable to work and had to stay home.  

The medical evidence of record shows that the Veteran's right leg pain has been present since his amputation in 1944, and that it has worsened significantly over the years.  The Board finds the Veteran's testimony regarding the effect of his service-connected right leg amputation on his employment to be both competent and credible.  Furthermore, his reports of increasing pain that became so debilitating he was required to stay home from work and ultimately retire early are corroborated by the medical evidence showing complaints of and treatment for worsening pain.  

The Board finds the evidence of record, including the Veteran's testimony, shows that his service-connected disabilities are of sufficient severity to produce unemployability, even when one does not consider his age at this time.  The Veteran's service-connected disabilities, including his right leg amputation, his bilateral hearing loss, and his heart disease, are reasonably certain to continue throughout the Veteran's lifetime and render it impossible for the average person to follow a substantially gainful occupation.  Accordingly, a grant of TDIU is warranted.  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

The service connection claim for heart disease is reopened and entitlement to service connection for heart disease is granted.  

Entitlement to TDIU is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


